Per Curiam.

The maintenance of a television aerial or wire running from a window of respondents’ apartments to the roof of the premises was, under the circumstances disclosed, an intrusion or squatting upon the landlords ’ property within the purview of section 1411 of the Civil Practice Act (Goldstein v. Alweiss, 196 Misc. 513, and reports therein cited; see, also, Joan Building Corp. v. Gould, 276 App. Div. 765).
The final orders should be unanimously reversed upon the law, with $30 costs to landlords, and final orders directed for landlords as prayed for in the petitions.
Steinbbink, Rubenstein and Golden, JJ., concur.
Final orders reversed, etc.